Howard, J.
— The pauper was born in Harpswell, about 1779, and “remained and had her home, residing” there until 1827, when she became insane, and has continued in that state. It is stated that she “ remained in said defendant town till, in January, 1833, she was brought by her brother, John Allen, to the town of New Vineyard, where she has since remained, and resided in her brother’s family.” ■ She first became a pauper in November, 1843.
*195it has heen held that idiots, and persons insane and non compos, may gain legal settlements in their own right, under the provisions of the statutes of this State, for the settlement and support of paupers. Stat. 1821, c. 122, § 2; R. S. c. 32, § 1, and c. 1, § 3, rule 8. Lubec v. Eastport, 3 Maine, 220; Sidney v. Winthrop, 5 Maine, 123; Augusta v. Turner, 24 Maine, 112.
It would seem that the pauper, Mercy Allen, gained a settlement in the town of New Yineyard, by a residence there, in the family of her brother, in the manner stated, for more than the term of five years together, without receiving, during that term, supplies or support as a pauper, directly or indirectly, from any town, in accordance with the provisions of the statutes, and the decisions cited.
But it is contended that the defendants are estopped to deny her settlement to be in Harpswell, by reason of supplies having been furnished for the support of the pauper, from 1843 to 1849, by her brother, under a contract in writing with their overseers.
It is not within the official authority or duty of overseers of the poor, to create or change the settlement of paupers, and neither their acts, nor their admissions to that extent, can bind or estop towns. Nor will a town be estopped to contest the settlement, by the mere fact that it has furnished supplies and support for the pauper. Peru v. Turner, 10 Maine, 185; Harpswell v. Phipsburg, 29 Maine, 313.

Plaintiffs nonsuit.